Citation Nr: 0018558	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-06 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depressed arches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April to August 1943.

In a March 1946 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for depressed arches.  The veteran was 
notified of that decision and did not appeal, and the March 
1946 decision is final.  Veterans Regulation No.2(a), Pt. II, 
Par. III; Veterans Administration Regulation 1008 (effective 
January 25, 1936, to December 31, 1957).

The veteran claimed entitlement to service connection for 
depressed arches in March 1978, and at that time the RO 
informed him that he needed to submit new and material 
evidence in order to reopen the previously denied claim.  The 
veteran did not respond to the March 1978 notice, and the 
March 1978 claim is found to have been abandoned.  38 C.F.R. 
§ 3.158 (1999).

In May 1992 the veteran again claimed entitlement to service 
connection for depressed arches, and he also claimed 
entitlement to service connection for a back disorder, which 
he claimed to have been caused by the depressed arches.  In a 
November 1992 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for depressed arches, 
and denied service connection for a back disorder.  The 
veteran was notified of that decision in December 1992.

In January 1993 the veteran submitted a notice of 
disagreement with the November 1992 decision, and in November 
1994 the RO issued a statement of the case to him.  The 
statement of the case, however, included only the issue of 
entitlement to service connection for a back disorder.  The 
veteran did not file a substantive appeal in response to the 
November 1994 statement of the case, and the November 1992 
rating decision is final regarding the denial of service 
connection for a back disorder.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.200 (1992).  Because a statement of the 
case was not issued pertaining to new and material evidence 
to reopen the claim for service connection for depressed 
arches, the November 1992 decision did not become final 
regarding that issue.  See Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995).

In July 1997 the veteran again claimed entitlement to service 
connection for depressed arches and a back disorder.  In 
September 1997 the RO determined that new and material 
evidence had not been submitted to reopen either claim.  In 
November 1997 the veteran submitted a notice of disagreement 
pertaining to the denial of service connection for his foot 
disorder; he made no reference to his claim for service 
connection for a back disorder.  In April 1998 the RO issued 
to the veteran a statement of the case that included the 
issues of whether an appeal to establish service connection 
for a back disorder was timely filed, and whether new and 
material evidence had been submitted to reopen the claim for 
service connection for depressed arches.

In his May 1998 substantive appeal the veteran indicated that 
the only issue he was appealing was that of service 
connection for a foot disorder.  He has not at any time 
asserted that an appeal of the November 1992 rating decision 
pertaining to a back disorder was timely filed.  Although in 
his VA Form 646 dated in August 1999, listed the issue of the 
timeliness of the substantive appeal, the representative made 
no argument on that issue, and the statement came after the 
veteran had, in effect, withdrawn any potential appeal as to 
that issue.  The Board of Veterans' Appeals (Board) finds, 
therefore, that the issue of entitlement to service 
connection for a back disorder is not within its 
jurisdiction.  38 U.S.C.A. § 7105(c); see Jarvis v. West, 12 
Vet. App. 559 (1999) (the contents of the notice of 
disagreement and substantive appeal define the scope of the 
appeal); 38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
depressed arches in March 1946, and that decision became 
final in the absence of an appeal.

2.  The evidence submitted subsequent to the March 1946 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the foot disorder was 
aggravated by service, and it must be considered in order to 
fairly decide the merits of his claim.

3.  The claim of entitlement to service connection for 
depressed arches is not supported by competent medical 
evidence showing that the veteran currently has depressed 
arches that underwent an increase in disability during 
service.


CONCLUSIONS OF LAW

1.  The March 1946 rating decision in which the RO denied 
entitlement to service connection for depressed arches is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999); Veterans Regulation No.2(a), Pt. II, Par. 
III; Veterans Administration Regulation 1008 (effective 
January 25, 1936, to December 31, 1957).

2.  The claim of entitlement to service connection for 
depressed arches is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that on entry into service 
in April 1943 the veteran was found to have depressed arches 
by physical examination.  He was separated from service four 
months following his induction due to a finding that he was 
unfit for service due to bilateral flat feet, which had 
existed prior to entering service.  He had been admitted to 
the sick list July 1, 1943, due to painful and swollen feet, 
at that time he reported having painful feet four years 
previously, which had resulted in limited walking ability.  
He also reported having been treated by a private physician 
for painful feet for four months in 1942, at which time he 
was able to do only sedentary employment.  The Medical Survey 
Board determined that the disorder was not incurred in the 
line of duty, that it existed prior to enlistment, and that 
it had not been aggravated by service.

Based on the evidence in the service medical records, the RO 
denied entitlement to service connection for depressed arches 
in the March 1946 rating decision.  The RO denied service 
connection on the basis that the disorder had pre-existed 
service and had not been aggravated by service.

In a June 1952 statement the veteran's mother reported that 
when he returned home from service he was unable to walk, and 
had to be carried about.  She also stated that he had started 
working because he needed money for medicine and treatment.

In his March 1978 claim the veteran did not report having 
received any treatment for his feet following his separation 
from service.  In his May 1992 claim he stated that he had 
received treatment from the VA medical center (MC) in 1992.  
The RO obtained the veteran's treatment records from the VAMC 
for July 1991 through July 1992, which showed treatment for 
other medical problems, including degenerative joint disease 
of the lumbar spine, but made no reference to any foot 
disorder.

In December 1992 the veteran submitted a statement from an 
individual who reported having known him since prior to his 
military service.  She stated that the veteran was very 
active as a young man, that he participated in sports, and 
that he worked for a fire department.  She also stated that 
when he was discharged from service he was unable to walk and 
had to be carried by his friends when he went out to dinner 
or a movie.

In his January 1993 notice of disagreement the veteran stated 
that he had been in 
"A-1 condition" when he enlisted in service, and that he 
had participated in school sports prior to service.  He also 
stated that on entry into service he was issued shoes of the 
wrong size, and that his legs, feet, and back continued to 
become worse, resulting in his hospitalization.  He further 
stated that he had to walk on crutches when he was 
discharged, and that a friend had to help him wherever he 
went.  He reported that although he returned to work after 
his separation from service, he continued to have leg and 
back pain.  He stated that he had not kept track of all the 
pills he had been given by private doctors, and that he had 
had to stop working seven years previously because of leg and 
back pain.

In his August 1997 claim the veteran reported having received 
treatment for leg and back problems; he made no reference to 
treatment for a foot disorder.  In his November 1997 notice 
of disagreement and May 1998 substantive appeal he stated 
that he had undergone a medical examination for Federal civil 
service in 1941 when he was employed at an air base, and in 
1943 when he was inducted into service.  He implied that 
these physical examinations revealed no foot abnormalities.  
He asserted that having been given boots of the wrong size 
and marching on asphalt caused the depressed arches.

II.  New and Material Evidence

The law in effect in 1946 granted a period of one year from 
the date of notice of the result of the initial determination 
for the filing of an application for review on appeal; 
otherwise, that determination became final and is not subject 
to revision on the same factual basis.  Veterans Regulation 
No.2(a), Pt. II, Par. III, and Veterans Administration 
Regulation 1008.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence of record, and finds that 
new and material evidence has been submitted.  The 1952 
statement from the veteran's mother, the 1992 statement from 
an individual who had known him since prior to entering 
service, and his own statements regarding his physical 
condition on separation from service are new, in that that 
information was not considered by the decisionmakers in 1946.  
In addition, the evidence is material because it bears 
directly and substantially on the issue under consideration, 
that being whether the foot disorder was aggravated by 
service.  For these reasons the Board has determined that new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for depressed arches, 
and the claim is reopened.

III.  Well-grounded Claim

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The next question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps, 126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Alternatively, the second and third elements 
can be satisfied by evidence showing that a disorder was 
noted during service or any applicable presumptive period, 
evidence of post-service continuity of symptomatology, and 
medical or, in some circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997); 38 C.F.R. § 3.303(b).  If the claim is based on 
the aggravation of a pre-existing disease or injury during 
service, the second Caluza element is satisfied if the 
service medical records show treatment for the disease or 
injury during service.  See Maxson v. West, 12 Vet. App. 453 
(1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
Hickson v. West, 11 Vet. App. 374 (1999).

Contrary to the veteran's assertion that he was in good 
condition when entering service, the service medical records 
show that depressed arches were found on examination when he 
entered service in 1943.  He is not, therefore, entitled to 
the presumption of soundness on entering service, and the 
depressed arches are shown to have existed prior to entering 
service.  38 C.F.R. § 3.304(b).  For the purpose of 
determining whether the claim is well grounded, the 
documentation of treatment for depressed arches during 
service is sufficient to show aggravation of the disorder 
during service.  Maxson, 12 Vet. App. at 453.

Although the service medical records indicate that the 
veteran had depressed arches when he was separated from 
service in 1943, and he provided lay evidence showing that 
the disorder continued following his separation from service, 
he has not presented any competent medical evidence showing 
that he currently has depressed arches.  In addition, he has 
not provided any evidence of having received treatment for 
any foot disorder since separation from service, or any 
competent evidence showing that the depressed arches that 
were treating during service are related to any current foot 
disorder.  Clyburn, 12 Vet. App. at 296.  The Board finds, 
therefore, that the first and third Caluza elements have not 
been satisfied, and that the claim of entitlement to service 
connection for depressed arches is not well grounded.  
Caluza, 7 Vet. App. at 506.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for depressed arches is 
reopened.

The claim of entitlement to service connection for depressed 
arches is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

